UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 02-1280



ARLENE J. HOFFMAN,

                                              Plaintiff - Appellant,

          versus


JAMES E. OESTERREICHER, President of J.C.
Penney Company, Incorporated; EQUAL EMPLOYMENT
OPPORTUNITY COMMISSION; J.C. PENNEY COMPANY,
INCORPORATED,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (CA-01-1532-A)


Submitted:   July 25, 2002                 Decided:   July 31, 2002


Before WILKINS, MOTZ, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Arlene J. Hoffman, Appellant Pro Se. Celeste deLorge Flippen, J.C.
PENNEY COMPANY, INCORPORATED, Plano, Texas; Claude David Convisser,
Alexandria, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Arlene   J.   Hoffman   appeals   the   district     court’s   order

dismissing her civil action without prejudice.          We have reviewed

the record and the district court’s opinion and find no reversible

error.   Accordingly, we affirm on the reasoning of the district

court.   See Hoffman v. Oesterreicher, No. CA-01-1532-A (E.D. Va.

filed Feb. 7, 2002 & entered Feb. 8, 2002).     We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                                AFFIRMED




                                  2